DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application has claimed priority under 35 U.S.C. 119 from Chinese Patent Application No. CN201911425298.X filed December 31, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 4/8/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 9/13/2021 were accepted.


Claim Rejections - 35 USC § 112
Claim 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “starting occupying, by the first device, the headset”.  There is insufficient antecedent basis for the limitation, “the headset,” in the claim. Examiner will treat the limitation as “a headset” for the sake of the rejection. Claims 31-37 are rejected for depending on claim 30.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-49 are rejected under 35 U.S.C. 103 as being unpatentable over Schobel et al (US 20150350766 A1; filed 9/2/2014) in view of Peng (CN-110191442-A; published 8/30/2019; translation to English is provided for convenience via EP application of CN-110191442-A’s specification: EP 3934292 A1).

With regards to claim 30, Schobel discloses a device occupation method comprising: executing, by a second device, an audio playing service or a video playing service (Schobel, paragraph 20: “For example, the headset may establish a Bluetooth connection with the laptop and may play music to the user that is provided by the laptop”); receiving, by a first device, a call service (Schobel, paragraph 21: “a phone call being answered via the other device”); when first information of a first electronic account logged in to the second device matches second information of a second electronic account logged in to the first device (Schobel, paragraph 68: “the send-date request from client application 605 does not need to include a device ID, but can specify an account, which can then be cross-referenced by IDS framework 615 with known devices of the account and their capabilities (e.g., if the request requires certain capabilities). Given that a device ID can be obtained, a pairing does not need to occur prior to creating the socket.”): starting occupying, by the first device, [a] headset; and stopping occupying, by the second device, the headset (Schobel, paragraph 21: “this may enable the user to seamlessly (or relatively seamlessly) transition… from music being played on one device to a phone call being answered via the other device”).
However, Schobel does not disclose yet Peng teaches displaying, by the first device, first prompt information indicating that the headset is occupied by the first device (Peng, abstract: “The first electronic device is configured to display connection information of the Bluetooth headset after establishing the first connection to the Bluetooth headset. The Bluetooth headset is further configured to send a BLE broadcast message. The second electronic device is configured to: after receiving the BLE broadcast message, establish a second connection to the Bluetooth headset, and display connection information of the Bluetooth headset on an interface”); and displaying, by the second device, second prompt information indicating that the headset is occupied by the first device and a button prompting disallowance of the first device occupying the headset (Peng, paragraph 311: “the Bluetooth headset may prompt, in a manner such as making a sound, vibration, using the indicator light, or displaying information, the user whether to switch to the second physical connection between the Bluetooth headset and the electronic device 2. If the Bluetooth headset detects a switching instruction indicated by the user by using a voice or by touching a button or the like, the Bluetooth headset establishes the second physical connection to the electronic device 2, and releases the first physical connection between the Bluetooth headset and the electronic device 1”).
Note: The claim does not require that the prompts are displayed in response to the previous limitations in the claim, thus they do not actually need to be associated with the call.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schobel and Peng such that the user can view the current device connections, and to switch the connected devices with a single button press. “Compared with the conventional technology, a user operation required by this solution is relatively simple, and a plurality of electronic devices may share one Bluetooth headset” (Peng, paragraph 311).

With regards to claim 31, which depends on claim 30, Schobel does not disclose yet Peng teaches wherein after displaying the second prompt information and the button, the device occupation method further comprises: starting occupying, by the second device, the headset when the button is activated; and stopping occupying, by the first device, the headset when the button is activated (Peng, paragraph 311: “If the Bluetooth headset detects a switching instruction indicated by the user by using a voice or by touching a button or the like, the Bluetooth headset establishes the second physical connection to the electronic device 2, and releases the first physical connection between the Bluetooth headset and the electronic device 1”).
Note: The claim does not require that the prompts are displayed in response to the previous limitations in the claim, thus they do not actually need to be associated with the call.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schobel and Peng such that the user can view the current device connections, and to switch the connected devices with a single button press. “Compared with the conventional technology, a user operation required by this solution is relatively simple, and a plurality of electronic devices may share one Bluetooth headset” (Peng, paragraph 311).

With regards to claim 32, which depends on claim 30, Schobel et al discloses wherein the first device comprises a first mobile phone, a first tablet computer, a first smartwatch, a first video player, a first desktop computer, or a first television (Schobel, paragraph 21: “a phone call being answered via the other device;” Schobel, Fig. 2: second computing device 104 is a phone), and wherein the second device comprises a second mobile phone, a second tablet computer, a second smartwatch, a second video player, a second desktop computer, or a second television (Schobel, paragraph 20: “For example, the headset may establish a Bluetooth connection with the laptop and may play music to the user that is provided by the laptop”).

With regards to claim 33, which depends on claim 30, Schobel et al discloses wherein a first priority of the call service is higher than either a second priority of the audio playing service or a third priority of the video playing service (Schobel, paragraph 44: “At 410, the content may be provided to the user device via a second connection between the mobile phone and the headset. In other words, if the event indicates an incoming call, the instructions of 408 may terminate the connection between the wearable device and the headset, and the mobile phone may then establish the second connection with the headset. The mobile phone may then source or otherwise provide the incoming telephone call to the headset.”).

With regards to claim 34, which depends on claim 30, Schobel discloses wherein the call service is either a video call service or a voice call service (Schobel, paragraph 27: “a telephone call”).

With regards to claim 35, which depends on claim 30, Schobel discloses wherein before occupying the headset by the first device and stopping occupying the headset by the second device, the device occupation method further comprises: displaying, by the first device, third prompt information instructing a user to choose whether to occupy the headset; and in response to an operation of the user according to the third prompt information: starting occupying, by the first device, the headset; and stopping occupying, by the second device, the headset (Schobel, paragraph 31: “For example, a telephone call may come into the second computing device 104 while the user is listening to the audio track via the user device 106. Even though the audio track is being provided to the user device 106 by the first computing device 102, the user may wish to answer the call from the second computing device 104. The data request may be the request to answer the call from the second computing device 104 (via the user device 106).”).

With regards to claim 36, which depends on claim 35, Schobel discloses wherein the operation is on the first device, the second device, or the headset (Schobel, paragraph 31: “The data request may be the request to answer the call from the second computing device 104 (via the user device 106).”).

With regards to claim 37, which depends on claim 30, Schobel discloses wherein the headset is a BLUETOOTH headset (Schobel, paragraph 17: “For the purposes of explanation, the user device in this scenario may be a Bluetooth headset configured to play audio files of the laptop and/or the mobile phone noted above.”).

Claims 38-45 recite substantially similar limitations to claims 30-37 respectively and are thus rejected along the same rationales. Note: claim 43 depends on claim 42, while claim 35 does not depend on claim 34, however the rejection is still the same since Schobel’s call is always a telephonic call.

Claims 46-49 recite substantially similar limitations to claims 30-34 respectively and are thus rejected along the same rationales.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US20130157631A1): Teaches accepting or rejecting a call from a phone, which in turn changes the input of an audio device to the phone.
Ao Yunlu (CN112367653A): teaches switching Bluetooth audio input and output on a single screen.
Yonglong Liu (CN201725284U): Teaches using a Bluetooth device to connect to multiple computers and switching between them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178